SUMMARY ORDER Appellant Santos Morales, pro se, filed a 42 U.S.C. § 1988 complaint against two state prosecutors, Steven Weiss and Mitchell Rubin. Morales asserted that after his arrest for felony possession of a firearm, defendants refused to contact witnesses on his behalf and asked Immigration and Customs Enforcement (“ICE”) to place a detainer on him after he filed a bond motion. Morales was placed in immigration detention by ICE for approximately three months, then returned to state custody for approximately nineteen months, and finally discharged back to ICE after the state dropped the charges against him in April 2011. The district court granted summary judgment for the defendants, finding that Weiss and Rubin were entitled to absolute immunity for their decision not to interview witnesses, and Weiss was entitled to qualified immunity for contacting ICE. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal. We review the district court’s grant of summary judgment de novo and focus on whether the district court properly concluded that there was no genuine issue as to any material fact. See Sotomayor v. City of New York, 713 F.3d 163, 164 (2d Cir. 2013). “Absolute immunity bars a civil suit against a prosecutor for advocatory conduct that is intimately associated with the judicial phase of the criminal process,” Gir aldo v. Kessler, 694 F.3d 161, 165 (2d Cir. 2012) (internal citation and quotation marks omitted), and applies to “virtually all acts, regardless of motivation, associated with [the prosecutor’s] function as an advocate,” Dory v. Ryan, 25 F.3d 81, 83 (2d Cir. 1994). Defendants “are entitled to qualified immunity if they can establish either that (1) a constitutional right was not violated or (2) the right was not clearly established.” Royal Crown Day Care LLC v. Dep’t of Health and Mental Hygiene of City of New York, 746 F.3d 538, 543 (2d Cir. 2014) (internal citation, alteration, and quotation marks omitted). The district court properly granted summary judgment, and we affirm for substantially the reasons stated by the district court in its July 19, 2016 decision: Weiss and Rubin were entitled to absolute immunity for their decision not to contact witnesses, see Buckley v. Fitzsimmons, 509 U.S. 259, 273, 113 S.Ct. 2606, 125 L.Ed.2d 209 (1993); and Weiss was entitled to qualified immunity for contacting ICE because that act did not violate any clearly established constitutional or statutory right, see Royal Crown Day Care, 746 F.3d at 543. We have considered all of Morales’s remaining arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.